Citation Nr: 0610847	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for residuals of an old 
T-12 compression fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from May 2000 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of April 2002 and February 2005 from 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to service connection for residuals 
of a T-12 compression fracture and a left knee disability.  

The issue of service connection for residuals of a T-12 
compression fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disability was not manifest in service or within 
one year of the veteran's most recent discharge from active 
duty and is unrelated to service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds 
by Mayfield v. Nicholson, No. 05-7157 (Fed Cir. April 5, 
2006).  

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in November 2004, the February 2005 rating 
decision, and the June 2005 statement of the case (SOC).  The 
November 2004 letter also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports.  There is no need for 
a VA examination in this case where the evidence fails to 
show any left knee disability having manifested during active 
duty or within the presumptive period.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date.  However, since service 
connection is being denied for the issue addressed in this 
decision, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and arthritis is manifest to a compensable degree 
within a year of discharge, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records from the first period of active 
service are negative for left knee problems.  A May 1984 
reserve enlistment examination noted that a knee joint had 
full range of motion and a notation in the report of medical 
history gave a history of fracture to the knee joint about 5 
years ago.  It was not clear which knee was being discussed.  
A May 1984 X ray noted a history of fracture to the right 
knee joint 5 years ago, with negative findings currently 
shown.  

Service medical records from the veteran's second period of 
active service also show no treatment for or complaints of 
left knee problems.  He was in a motor vehicle accident in 
December 2000, but the medical records regarding this 
accident do not reflect that he injured his left knee as a 
result of this accident.  Thus, the service medical records 
fails to show that the veteran's left knee disability began 
during any period of active service.  

There is also no evidence of a left knee arthritis being 
manifested to a compensable degree within one year of his 
discharge.  The first evidence of left knee problems is not 
shown until 2002 when a November 2002 X-ray diagnosed 
moderate degenerative joint disease most pronounced at the 
level of the medial compartment, and otherwise negative left 
knee.  Other left knee complaints are shown in October 2003 
and December 2003, with no opinion as to etiology given.  

VA treatment records from March 2004 and April 2004 revealed 
a history of left knee pain and knee joint instability and 
the veteran reported having been in a car accident with left 
knee trauma.  Findings in April 2004 included pain on active 
and passive range of motion, medial joint line pain and pain 
with patellar compression and quadriceps contraction.  The 
assessment in April 2004 after examination and review of 
magnetic resonance imaging (MRI) findings was left knee 
chondromalacia most likely post traumatic.  This record does 
not give any indication that any service medical records were 
reviewed or that the medical history was obtained through any 
means other than by the veteran.  This history is not 
supported by the service medical records that showed no 
injury to the left knee as a result of the December 2000 car 
accident and there is no medical opinion of record linking 
the left knee disorder to the in service motor vehicle 
accident.  The fact that the April 2004 record repeats the 
veteran's history of in-service injury does not substantiate 
that the injury occurred.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (an opinion based on an inaccurate factual 
premise has no probative value).  

Additional VA treatment records from 2004 continued to 
document left knee problems, with the veteran shown to be 
receiving physical therapy between October 2004 and November 
2004.  These additional records fail to provide a link 
between the veteran's current left knee complaints and active 
service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a left knee 
disability is not warranted, and there is no doubt to be 
resolved, as the bulk of the evidence is unfavorable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

The veteran claims he is entitled to service connection for 
residuals of a T-12 compression fracture.  Service connection 
is in currently effect for a low back disability of herniated 
nucleus pulposus, but not for residuals of the old T-12 
fracture.  In December 2000 during his second period of 
active service, the veteran was injured in a motor vehicle 
accident and was assessed with lumbar strain and an old T-12 
compression fracture.  The service medical records shortly 
after this accident gave a history of the veteran having 
injured his low back 20 years ago in another motor vehicle 
accident.  

The RO's basis for denying this claim was that the T-12 
fracture preexisted the December 2000 accident and was not 
aggravated by it.  A review of the procedural history 
reflects that although presumption of soundness was addressed 
in a November 2004 supplemental statement of the case (SSOC), 
the agency of original jurisdiction has yet to consider the 
revised provisions governing presumption of soundness under 
VAOGCPREC 3-2003.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), see also Cotant v. Principi, 17 Vet. App. 
116 (2003).  

A review of the VA examinations currently in the claims file 
reveals that they have not adequately addressed this issue.  
Although the T-12 fracture was said to preexist this December 
2000 motor vehicle accident, none of the VA examinations of 
record address whether the T-12 fracture was aggravated by 
this accident.  None of the VA examinations included a review 
of the pertinent medical evidence in the claims file.  

The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VBA AMC should schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's residuals of a T-12 compression 
fracture.  The claims file must be made 
available for the  review of the 
pertinent evidence by the examiner prior 
and pursuant to conduction and completion 
of the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
the veteran's residuals of T-12 
compression fracture.  If the appellant 
fails to report for an examination, the 
doctor should render the requested 
opinion based on a review of the relevant 
evidence in the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not (at least 
a 50 percent chance) that any period of 
active duty, to include the December 2000 
motor vehicle accident, aggravated or 
contributed to or accelerated residuals 
of a T-12 fracture beyond its natural 
progression.  If there is any aggravation 
shown or acceleration of any pathologic 
process of the T-12 fracture, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2005), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


